COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 RICARDO ZUNIGA,                                               No. 08-14-00153-CR
                                                §
                             Appellant,                           Appeal from the
                                                §
 v.                                                             205th District Court
                                                §
 THE STATE OF TEXAS,                                         of El Paso County, Texas
                                                §
                             State.                             (TC# 20130D04852)
                                                §

                                            §
                                          ORDER

       The Court GRANTS the State’s third motion for extension of time to file the brief until
                                           '
June 6, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE STATE’S
                                            '
BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime Esparza, the State’s Attorney, prepare the

State’s brief and forward the same to this Court on or before June 6, 2015.

       IT IS SO ORDERED this 23rd day of April, 2015.

                                             PER CURIAM
Before McClure, C.J., Rodriguez, and Hughes, JJ.